Title: To Thomas Jefferson from Thomas Storm, 22 January 1808
From: Storm, Thomas
To: Jefferson, Thomas


                  
                     Honored Sir 
                     
                     New York Janu[ary 22 1808]
                     
                  
                  My son in law Mr. Peter Kuhn Junr. who has been honored with a Commission of Consul for the City of Genoa has this day arrived after a tedious passage of 93 days from that place. And informs me that he was ordered by the French government to depart thence within 24. hours, from the time of the Notice of such order, which order he judged it most advisable to obey, and of course took his departure immediately. In Consequence of which Genoa is now destitute of an American Consul.
                  My son Thomas H. Storm who is now about twenty six years of age, who is a young man of talents, address, industry and Sobriety has resided about five years in that Country and a great part of the time at Genoa, where he still remains, Is very desirous to obtain the appointment in the room of Mr. Kuhn. Should it be deemed Consistant it would confer a favor on him, and would be very gratifying, to your very humble Servant.
                  
                     Thomas Storm 
                     
                  
                  
                     N.B. the letters heretofore address to your Excellency were written by my direction, by my son G. Storm who is in partnership with me in business.
                  
               